Citation Nr: 0423279	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  95-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as secondary to service connected disability.

2.  If entitlement to service connection for tobacco and/or 
nicotine dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema claimed as secondary to 
tobacco use.

4.  Entitlement to rating in excess of 30% for schizophrenia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

 The veteran served on active duty from July 1956 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board and was remanded with regard 
to various issues in June 1997, April 2001 and June 2003. 

The veteran failed to report for a RO hearing which was 
scheduled for February 1997.  He also failed to report for a 
Hearing Officer hearing which was scheduled in August 1999.  
In December 2000, the veteran requested to attend a hearing 
to be conducted by a Member of the Board.  In January 2001, 
the veteran indicated that he no longer desired a hearing.  

This hypertension on appeal is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for tobacco and/or nicotine addiction was received in May 
1998.  

2.  The evidence does not establish that the veteran became 
addicted to nicotine in service.

3.  There is no evidence of lung disorder in service and no 
competent evidence of a nexus between the veteran's current 
lung disorder and his period of active duty service, 
including tobacco use during service.  

4.  The service-connected schizophrenia is productive of no 
more than a definite degree of impairment of social and 
industrial adaptability, and it produces no more than some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to various symptoms.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Chronic obstructive pulmonary disease and emphysema were 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The criteria for assignment of an evaluation in excess of 
30 percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a July 2003 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this case, the initial AOJ denials were made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds, however, that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See generally Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  

By letter dated in July 2003, the RO did provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  However, because the 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ denials, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

It appears that the Court was of the opinion that the failure 
to provide VCAA notice until after a claimant has already 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or 
her to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no adverse determination for the 
appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 2003, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the re-transfer 
and re-certification of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA, private and 
Social Security Administration medical records, reports of VA 
examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. §  
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and has a disease 
related to tobacco use.  Id.  Secondary service connection 
for a disorder claimed attributable to tobacco use subsequent 
to military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.  VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).  

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A.  § 1103 (West 2002).  In this case, the RO 
received the veteran's claim for service connection for 
tobacco-related disability in May 1998.  The Board is 
therefore not prohibited from considering the veteran's 
claims.  

Entitlement to service connection for tobacco and/or nicotine 
dependence.

The veteran is claiming entitlement to service connection for 
tobacco and/or nicotine dependence.  He has offered 
statements to the effect that he began smoking in service and 
smoked throughout his period of active duty and thereafter.  
The Board finds the veteran is competent to describe his in-
service activities.  He is not competent, however, to 
diagnose the presence of tobacco or nicotine dependence.  
Nicotine dependence is a disease, specifically a clinical 
psychiatric disability.  See USB  Letter 20-97-14 (July 24, 
1997); American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental  Disorders, Fourth Edition (DSM-
IV), Washington, DC, American Psychiatric Association, 1994.  
Therefore, a layperson, such as the veteran in this case, is 
not competent to diagnose nicotine dependence.  Grottveit, 5 
Vet. App. at 93; Espiritu,  2 Vet. App. at 494.  

The Board notes there is some competent evidence of record 
which supports the veteran's claim.  A September 1995 VA 
clinical record includes a pertinent assessment of nicotine 
dependence.  A February 2002 VA clinical record includes the 
assessment of tobacco dependence/abuse.  A May 1995 Social 
Security disability examination resulted in a pertinent 
diagnosis of nicotine dependence.  

The Board finds more probative, however, the report a VA 
examination which was conducted in June 2002 to determine if 
the veteran had nicotine or tobacco dependence and/or chronic 
obstructive pulmonary disease and it's relationship to 
nicotine dependence or smoking in the service.  The examiner 
noted that the veteran reported he began smoking in service 
as a way to take breaks.  He was smoking approximately one 
half pack per day during his three years of active duty 
service.  After service he increased his cigarette 
consumption up to two and a half packs per day.  At the time 
of the examination, he was smoking one pack per day.  With 
regard to signs or symptoms of tobacco dependence, he 
reported that he quit smoking once five years prior for about 
three months.  He denied any physical or withdrawal symptoms 
at that time.  The veteran reported that the only reason he 
restarted smoking was to have breaks outside.  He did not 
describe any sort of acts of desperation in situations where 
he was unable to get cigarettes.  He denied experiencing any 
physical symptoms at any time for lack of tobacco including 
the time he quit for three months.  

The impression from the examination was that the veteran did 
not describe a history suggestive of dependence on tobacco, 
despite the fact that he smokes.  It was noted that the 
veteran had smoked for 46 years with three years of that 
being during active duty at which time he smoked between one 
half and one pack per day.  The examiner opined that any 
disease related to smoking was obviously heavily weighted to 
occurring after active duty when the veteran was smoking two 
and a half packs per day.  The examiner further noted that 
the veteran had chronic obstructive pulmonary disease which 
was the result of smoking.  In the examiners medical opinion, 
the veteran did not suffer from nicotine or tobacco 
dependence, despite his long cigarette smoking habit.  A 
chest X-ray was interpreted as being negative and pulmonary 
function testing revealed moderately severe obstructive 
defect.

The Board places greater probative weight on the findings of 
the examiner who conducted the June 2002 VA examination.  
This examination was based on a review of all the evidence of 
record in addition to a personal interview and physical 
examination of the veteran.  It is not apparent upon what 
basis the other diagnoses of nicotine dependence were based.  
There is no indication that these opinions were based on a 
review of all the evidence in the claims files.  The Court 
has held that a fully informed decision, based on objective 
documentation and review of all relevant records is more 
probative than an examination based on related history or 
memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Based on the above, the Board finds that the preponderance of 
the evidence is against the grant of service connection for 
tobacco and/or nicotine dependence.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema claimed as secondary to 
tobacco use.

Service connection is not warranted for chronic obstructive 
pulmonary disease and emphysema on a direct basis.  The 
service medical records reveal that there were no complaints 
of, diagnosis of or treatment for chronic obstructive 
pulmonary disease or emphysema.  Clinical evaluation of the 
lungs and chest was normal at the time of the entrance 
examination as well as at the time of the service exit 
examination.  There is no competent evidence of record which 
indicates that that any currently existing respiratory 
disorder was incurred in or aggravated by his active duty 
service.  The veteran has not alleged such etiology.  

The veteran has opined that his current respiratory 
disability was due to his tobacco use.  His opinion is 
supported by competent evidence of record.  The examiner who 
conducted the June 2002 VA examination reviewed the evidence 
of record and opined that the veteran had chronic obstructive 
pulmonary disease which was the result of his tobacco use.  
Significantly, the examiner who conducted the June 2002 VA 
examination also opined that the veteran did not have a 
nicotine dependence.  As the Board has found above that the 
preponderance of the evidence demonstrates that the veteran 
does not have nicotine and/or tobacco dependence which was 
due to active duty service, any respiratory disability found 
to have been caused by smoking cannot be service-connected on 
the basis of tobacco use and/or nicotine dependence.  There 
is no competent medical evidence of such a link.  

Based on the above, the Board finds the preponderance of the 
evidence is against a grant of service connection for chronic 
obstructive pulmonary disease and/or emphysema.  38 U.S.C.A. 
§ 5107(b).

Entitlement to a rating in excess of 30 percent for 
schizophrenia.

Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Effective prior to November 7, 1996, the VA Schedule rating 
criteria for evaluation of a psychotic disorder, were in 
pertinent part as follows:

Definite impairment of social and industrial adaptability 
warranted a 30 percent rating.  Considerable impairment of 
social and industrial adaptability warranted a 50 percent 
rating.  A 70 percent rating was warranted for symptomatology 
producing severe impairment of social and industrial 
inadaptability, and a 100 percent rating was warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9209 (effective prior to November 7, 1996)

Effective from November 7, 1996, the VA Schedule rating 
criteria for evaluation of schizophrenia is as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations;  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic  or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week;  
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only  highly 
learned material, forgetting to complete tasks);  impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting  names, directions, recent events).

As provided by the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV), the Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 71 to 80 indicates that if symptoms 
are present at all, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social and occupational functioning. 

Factual Background

The veteran submitted his claim for an increased rating in 
February 1994.  

The clinical record reveals intermittent complaints of, 
diagnosis of and treatment for mental disorders including 
schizophrenia and bipolar disorder.  

In December 1993, it was noted that the veteran was confused 
with decreased orientation to time and surroundings.  
However, this was attributed to lithium toxicity.  

The veteran was hospitalized at a VA facility from January to 
February of 1994.  mental status evaluation revealed that 
speech was coherent and relevant and not pressured.  There 
was no formal thought disorder present.  No active delusions, 
suicidal or homicidal ideations were present.  Memory and 
cognitive functioning were good.  The discharge diagnosis was 
schizoaffective disorder, bipolar type.  A GAF of 60 was 
assigned.  

The veteran was hospitalized at a VA facility from March to 
April of 1994.  He was noted to be hypersexual for two days, 
unable to control himself in that regard.  He had a poor 
sleep pattern and was disoriented and confused.  The 
admission diagnosis was schizoaffective disorder, bipolar 
type.  A GAF of 60 was assigned currently and for the 
preceding year.  

A September 1994 letter from a VA psychiatrist indicates that 
since a change in medication in April 1993, the veteran had 
found it progressively more difficult to function at work and 
had anxiety, depression, increased paranoid thinking, 
confusion, lightheadedness, dizzy spells and eye pain.  His 
ability to work as a gardener was also complicated by other 
medical problems including hypertension, pulmonary emphysema, 
osteoarthritis and medications.  

In October 1994, the veteran's spouse sent in a lay statement 
as to symptomatology she had observed.  

In February 1995, the veteran denied depression and anxiety.  
He reportedly continued to work and was doing well. 

The veteran underwent an examination in connection with 
Social Security Administration benefits in May 1995.  Mental 
status evaluation revealed that the veteran was neatly 
groomed.  Speech was of a normal volume and a rapid rate.  
Train of thought was logical.  He denied suicidal or 
homicidal ideation.  The diagnosis was a history of 
schizophrenia, and bipolar affective disorder.  A GAF of 50 
was assigned.  It was noted that the veteran's illness would 
prevent him from full time occupational functioning.  The 
examiner also opined that the veteran would have trouble with 
following complex instructions.  

In November 1995, it was noted that the veteran's depression 
had somewhat improved.  

In December 1995, it was noted that the veteran had a good 
marital relationship but he was mostly by himself.  He was 
moderately depressed.  He was coherent and in good contact.  
There were no delusions or hallucinations.  He was sleeping 
well.  

On VA psychiatric examination in February 1996, mental status 
evaluation revealed that speech was normal.  Thinking was 
logical and goal directed without flight of ideas.  Mood was 
euthymic.  There was no psychotic symptomatology nor was 
there suicidal or homicidal ideation.  The veteran was alert 
and oriented all spheres.  The diagnosis was bipolar 
disorder.  A GAF of 61 was assigned.  

A February 1996 clinical record indicates the veteran was 
well groomed, his mood and affect were depressed, there was 
no evidence of danger to self or others, and sleep was good 
except for frequent awakenings.  

A VA mental disorders examination was conducted in November 
1996.  The veteran reported that he was stable.  He was 
appropriately dressed.  Affect was appropriate.  He denied 
suicidal thoughts.  Sleep was regular.  His memory was 
impaired.  The diagnosis was bipolar disorder.  A GAF of 70 
was assigned for moderate to mild symptoms.  The examiner 
noted that the veteran had clear-cut symptoms which were 
related to bipolar disorder and not schizophrenia.  

On VA mental disorders examination in December 1996, the 
veteran reported that he did not have any complaints and that 
he was stable.  He appeared to be unkempt.  He related 
appropriately with full affect.  He described his mood as 
stable and denied suicidal or homicidal ideation.  His memory 
seemed to be impaired.  He described his sleep as irregular.  
The diagnosis was chronic paranoid schizophrenia.  A GAF of 
70 was assigned noting moderate symptoms.  

On VA examination in February 1998, it was noted that, with 
the exception of the period from 1989 to 1991, the veteran's 
psychiatric impairment was found to be in the predominantly 
mild range.  Mental status evaluation revealed that 
immediate, recent and remote memory were all good.  He was 
oriented in all spheres.  Though process production was 
spontaneous and abundant.  Thought was goal directed and 
logical.  There was no suicidal or homicidal ideology.  There 
were no delusions, ideas of reference or feelings of 
unreality.  Abstract ability was good as was his 
concentration.  Mood was euthymic and range of affect was 
broad.  The diagnosis was schizoaffective disorder in partial 
remission.  A GAF of 71 was provided.  It was noted that the 
degree of psychological impairment attributable to the 
schizophrenia at the time of the examination was slight.  The 
veteran had not experienced any delusions or hallucinations 
since 1994 by his own admission.  He did have occasional 
disturbing thoughts but for the most part, his symptomatology 
was in remission.  The GAF of 71 was intended to mean that 
there was no more than slight impairment in social, 
occupational or school functioning.  

An April 1998 VA clinical record includes a GAF of 61.  

The veteran was hospitalized at a VA facility in May 1999.  
He was complaining of increasing tension between him and his 
wife starting one month prior when her son came to live with 
them after getting out of jail.  The veteran was noted to be 
confused, complaining of hearing bells and other noises.  He 
reported a down mood, insomnia, anhedonia, fatigue, poor 
concentration and delusions but he was unable to give an 
example.  Mental status evaluation revealed the veteran was 
oriented to place and person.  He described his mood as 
depressed.  Affect was congruent.  Speech was slow with much 
dysphagia.  Thought processes were fair with blocking.  There 
was possible preoccupation with internal stimuli.  The 
veteran acknowledged auditory hallucinations but denied other 
first rank psychiatric symptoms.  There was no homicidal or 
suicidal ideation.  The discharge diagnosis was paranoid type 
schizophrenia.  A GAF of 30 was assigned.  A separate 
clinical record dated the same month indicates the veteran 
reported he had religious delusions.  

On VA mental disorders examination in January 2000, the 
veteran's main complaint was of hand tremors, a fear of mood 
swings or a nervous breakdown and an inability to work.  The 
veteran reported that he was last employed as a gardener for 
13 years but was given a medical retirement due to wrist 
problems and difficulty handling demands of the job.  He had 
two close friends.  He reported that he felt okay until he 
was under stress.  He reported some problems with 
concentration.  Mental status evaluation revealed that the 
veteran was dressed and groomed appropriately.  He had an 
involuntary hand tremor.  Speech was normal.  He appeared to 
be slightly anxious but his affect was full ranged.  He did 
not appear depressed.  He was oriented to person, place, time 
and situation.  There was no history of suicide and no 
homicidal thoughts.  He did feel paranoid at times.  Thought 
processes were goal directed, logical and coherent.  Judgment 
was impaired to hypothetical situations.  Remote memory was 
intact but short term recall was impaired.  The diagnosis was 
bipolar disorder with paranoia, confusion and agitation at 
periodic times.  A GAF of 50 was assigned and the GAF for the 
preceding year was 35.  It was the examiner's opinion that 
the veteran was unemployable.  His mental illness was the 
type that would occur under stress.  The veteran was able to 
manage daily living chores as long as he was able to keep his 
stress under control.  

In February 2000, it was noted that the veteran was 
psychologically doing well.  

On VA examination in May 2000, the veteran reported that he 
and his wife were social with a few friends.  He stated that 
he had two friends he trusted and relied on.  Current 
complaints consisted of occasional irritability.  He was 
unable to work due to chronic obstructive pulmonary disease.  
He was volunteering at VA at the time of the examination.  
Mental status evaluation revealed that the veteran was well 
groomed and causally dressed.  His speech was fluent and 
articulate with normal rate and tone.  He described his mood 
as even.  In general, his affect was somewhat constricted but 
otherwise euthymic.  He was alert to person, place, time and 
situation.  He denied suicidal or homicidal ideation.  
Thought processes were goal directed, logical and coherent.  
There were no delusions or ideas of reference.  Judgment was 
intact.  Remote memory was intact.  Short term recall was 
intact for three items at five minutes.  The diagnosis was 
bipolar disorder with psychotic features.  It was noted that 
the veteran lived a life where stress was kept to a minium 
and he was at risk for decompensation should his stress level 
intensify.  A GAF of 60 was assigned for the time of the 
examination and for the preceding year.  

In August 2000, it was noted that the veteran had bipolar 
disorder which was well controlled on medication.  

On VA mental disorders examination in November 2000, mental 
status evaluation revealed the veteran's immediate memory was 
good as well as his remote memory.  He was oriented in all 
spheres.  Speech was normal.  Thought processes were 
spontaneous and abundant as well as goal directed.  There was 
no suicidal or homicidal ideation.  There were no delusions.  
Concentration was good.  Range of affect was broad.  Judgment 
was good.  The diagnosis was bipolar I disorder stabilized on 
medication.  A GAF of 65 was assigned which was intended to 
reflect the examiner's opinions that the current level of 
impairment was mild in nature.  

Analysis

The veteran's service-connected psychiatric disability has 
clearly resulted in social and industrial impairment over the 
years.  It appears that the disorder fluctuates to some 
degree as demonstrated by periodic increases in symptoms 
followed by periods of decreased impairment.  However, for 
reasons hereinafter explained, the Board is persuaded that 
the preponderance of the evidence is against a finding that a 
rating in excess of 30 percent is warranted during the period 
covered by the appeal.  

The Board finds an increased rating is not warranted when the 
veteran's service-connected schizophrenia is evaluated under 
the rating criteria for evaluation of mental disorders in 
effect prior to November 1996.  The evidence of record does 
not support a finding that the schizophrenia is productive of 
considerable impairment of the veteran's social and 
industrial adaptability.  The Board notes the veteran has 
remained married to his second wife during the pendency of 
the appeal.  The usual description of the relationship was 
good.  A December 1995 VA clinical record indicates that the 
veteran reported he was mostly by himself.  However, there is 
also evidence of record in the form of the report of a 
January 2000 VA examination which indicated that the veteran 
had friends with whom he remained in contact.  None of the 
other clinical evidence of record indicates that the veteran 
experiences social inadaptability.  The preponderance of the 
evidence demonstrates that the veteran's schizophrenia is not 
productive of considerable social inadaptability.  

There is some evidence indicating that the veteran's mental 
disorder affected his employability.  In September 1994, a VA 
psychiatrist reported that the veteran had difficulty 
functioning at work due to his mental disorder as well as his 
other medical problems.  In May 1995, a physician opined that 
the veteran's illness would prevent him from full time 
occupational functioning.  However, subsequent clinical 
records and reports of VA examinations suggest that other 
medical disorders were involved.  The report of a January 
2000 VA mental disorders examination includes the opinion 
that the veteran was unemployable.  However, the examiner 
also reported that the veteran's last job was as a gardener 
for 13 years but he was given a medical retirement due 
problems with his wrist as well as his mental disorder.  The 
Board further notes that a VA physician noted in a September 
1994 letter that the veteran's ability to work was due to his 
mental disorder but was also complicated by other medical 
problems including hypertension, pulmonary emphysema, 
osteoarthritis and medications the veteran was taking.  The 
veteran's inability to work was not due solely to his 
service-connected schizophrenia.  

The Board believes it worthy to note here that the veteran 
was in fact awarded a total rating based on individual 
unemployability due to his service-connected disabilities 
effective from April 1, 1995.  This was in recognition of the 
fact that his combined service-connected disabilities 
precluded gainful employment.  For the reasons set forth in 
the preceding paragraph, the evidence limited to the effect 
of only the psychiatric disability does not show that the 
criteria for a schedular rating in excess of 30 percent were 
met.  

The fact that the veteran's service-connected mental disorder 
alone is not productive of considerable impairment of the 
veteran's social and industrial adaptability is further 
reinforced by the GAF scores of record.  A summary of the GAF 
scores indicate that, while the veteran had a few periods of 
reduced functioning, the majority of the scores were 60 or 
higher.  The following GAF scores are of record: 60 from 
January 1994 to April 1994; 50 in May 1995; 61 in February 
1996; 70 in November and December 1996; 61 from October to 
December 1997; 61 in March and April 1997; 71 in February 
1998; 61 in April 1998; 65 in June 1998; 65 in September 
1998, 65 in December 1998; 30 in May 1999; 40 and 50 in June 
1999; 65 in July 1999; 75 in November 1999; 50 in January 
2000; 60 in May 2000; 75 in June 2000; 65 in November 2000; 
70 in July 2001 and 70 in June 2003.  As noted above, GAF 
scores of 51 to 60 is represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning  (e.g., few friends, conflicts with peers or co-
workers) and a GAF of 61 to 70 represents mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 71 to 80 indicates 
that if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  The GAF scores demonstrate that the veteran's 
impairment from his mental disorder was contemplated by a 30 
percent evaluation under the old rating criteria.  

The Board also finds an increased rating is not warranted 
when the service-connected schizophrenia is evaluated under 
the current rating criteria for evaluation of mental 
disorders.  Looking to the evidence during the time period to 
which the new criteria are applicable, there is no evidence 
of record of the presence of gross impairment in thought 
processes or communication.  There is some evidence of record 
indicating that the veteran had experienced auditory 
hallucinations and delusions.  At the time of a February 1998 
VA examination, it was noted that the veteran reported that 
he had not experience any delusions or hallucinations since 
1994 when he was hospitalized.  The hospitalization records 
indicate, however, that the veteran was manic but he was not 
delusional.  The veteran was hospitalized again in May 1999 
at which time he reported experiencing auditory 
hallucinations and religious delusions.  It was noted that 
the veteran was unable to give an example of the delusion.  
The vast majority of the other evidence of record indicates 
that the veteran consistently denied experiencing delusions 
or hallucinations and no health care professional has noted 
the symptomatology.  

There is also no evidence of record demonstrating that the 
service-connected mental disorder is generally productive of 
grossly inappropriate behavior.  There is no evidence of 
record indicating that the veteran was in persistent danger 
of hurting himself or others.  The vast majority of the 
evidence also indicates that the veteran consistently denied 
having suicidal or homicidal thoughts.  The majority of the 
evidence of record demonstrates that the veteran was able to 
perform activities of daily living.  At the time of a 
December 1996 VA examination, it was noted that the veteran 
appeared to be unkempt.  However, the other evidence in the 
claims file demonstrates that the veteran was consistently 
found to be appropriately dressed and groomed.  

There is no evidence of record indicating that the veteran 
experiences memory loss of the names of close relatives, his 
own occupation or his own name.  The clinical records reflect 
numerous complaints of depression.  However, there is no 
evidence demonstrating that the depression could be 
considered near-continuous nor was there any evidence that 
the depression affected the veteran's ability to function 
independently, appropriately and effectively.  The records 
demonstrate, at the most, intermittent complaints of 
depression.  There is no competent evidence of record which 
demonstrates that the depression affected the veteran's 
ability to function independently, appropriately of 
effectively.  

The examiner who conducted the January 2000 VA examination 
opined that the veteran was unemployable due to his mental 
illness as it was a type which could occur under stress.  
This would indicate difficulty adapting to stressful 
circumstances.  The Board further notes, however, that none 
of the other healthcare professionals who examined and/or 
treated him opined that the veteran would have difficulty 
adapting to stressful circumstances.  

The Board finds the service-connected schizophrenia does not 
result in an inability to establish and maintain effective 
relationships.  As noted above, the veteran has remained 
married to his spouse since prior to the time he filed his 
current appeal.  There is also evidence of record in the 
report of a May 2000 VA examination which indicated that the 
veteran had at least two friends.  The Board finds this 
evidence weighs against a finding that the schizophrenia 
resulted in an inability to establish and maintain effective 
relationships.  

There is some evidence of record indicating that the veteran 
had a flattened affect.  This evidence is outweighed by the 
greater number of entries in the clinical records and reports 
of VA examinations which found that the veteran's affect was 
appropriate.  There is no evidence that the service-connected 
schizophrenia was productive of circumstantial, 
circumlocutory or stereotyped speech.  There is no competent 
evidence of record of the presence of panic attacks.  There 
are some references in the clinical records to the presence 
of impairment of memory.  However, the vast majority of the 
evidence of record indicates that there are no problems with 
the veteran's memory.  With regard to the memory problems 
noted in the record, there is no indication in any way that 
the memory problems resulted in any occupational or social 
impairment.  

There was one reference to the fact that the veteran's 
judgment was not good.  At the time of the January 2000 VA 
examination, it was noted that the veteran's judgment was 
impaired as to hypothetical situations.  However, the 
majority of the evidence of record indicates that judgment 
was good.  There certainly is no evidence of record 
indicating that problems with judgment resulted in any 
occupational or social impairment.  There was no evidence of 
record of the presence of impaired abstract thinking 
sufficient to warrant a 50 percent evaluation.  

The Board also finds that the service-connected schizophrenia 
is not productive of difficulty in establishing effective 
work and social relationships.  As noted above, the veteran 
remains married to his spouse and has reported that he has at 
least two close friends.  

In summary the Board finds that, while the veteran had two 
periods during which his mental disorder symptomatology 
significantly increased resulting in hospitalizations in 1995 
and 1999, during the vast majority of the time since 1994, 
the symptomatology attributed to the veteran's mental health 
has been moderate to mild with the most recent symptomatology 
being determined to be mild at the most.  The Board finds the 
symptomatology associated with the service-connected 
schizophrenia during the period covered by this appeal is 
fully contemplated under a 30 percent rating under either the 
old or current rating criteria.  

The weight of the credible evidence demonstrates that the 
schizophrenia produces no more than a definite degree of 
impairment of social and industrial adaptability, and it 
produces no more than some occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
This supports no more than a 30 percent rating for 
schizophrenia under either the old or new rating criteria.  
The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for schizophrenia.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran was unemployed but, as noted 
above, this was not due solely to his service-connected 
disability.  Additionally, the evidence of record reveals 
that the veteran was hospitalized three times during the long 
appeal period.  The Board finds this does not rise to the 
level of frequent.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for tobacco and/or nicotine dependence is 
not warranted.  Service connection for chronic obstructive 
pulmonary disease and emphysema claimed as secondary to 
tobacco use is not warranted.  Entitlement to a rating in 
excess of 30% for schizophrenia is not warranted.  To this 
extent, the appeal is denied.  


REMAND

With regard to the service connection for hypertension issue, 
the Board acknowledges a November 1997 VA examination report 
with opinion which is to the effect that the veteran's 
hypertension is not causally related to his already service-
connected renal disease or to medications taken for the 
already service-connected psychiatric disability.  However, 
subsequent medical records include a number of references to 
hypertension due to renal disease.  Although the Board 
recognizes that the present appeal has been ongoing for a 
number of years, in light of the more recent medical 
references to a possible relationship between the 
hypertension and the service-connected renal disease, the 
Board believes that a more current examination and medical 
opinion are necessary to allow for equitable resolution of 
this issue on appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the nature of any relationship 
between the veteran's hypertension and 
his renal disease and medication taken 
for psychiatric disability.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination(s).  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should set forth detailed responses to 
the following:

     a)  Did the veteran's renal disease 
cause or aggravate his hypertension?

     b)  Did medication taken for 
psychiatric disability cause or aggravate 
the veteran's hypertension?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for hypertension.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




